Citation Nr: 1015276	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), depression, 
and anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A hearing before a decision review officer at the RO was 
conducted in October 2008.  The Veteran was scheduled to 
appear for a Board hearing in August 2009.  However, he 
failed to report for this hearing and his representative 
stated that the Veteran no longer wanted a hearing.  His 
hearing request, therefore, is withdrawn.  

The issue has been recharacterized to more accurately reflect 
the medical evidence and is as reflected on the first page of 
this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran experienced traumatic events while serving in 
the European Theatre of Operations during World War II.  

2.  The preponderance of the evidence shows that the Veteran 
does not have an acquired psychiatric disorder - including 
PTSD, all first diagnosed many years after service, as a 
result of his service in the military.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder to include PTSD, depression, and anxiety are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of psychiatric disorder, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran claims service connection for, in essence, a 
psychiatric disorder (PTSD depression, and anxiety disorder) 
due to experiencing many traumatic, life-threatening events 
during combat in Europe during World War II.   

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection for a psychosis can be granted if the 
condition becomes manifest to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

The evidence of record shows that the Veteran served in the 
Army infantry; his military occupational specialty (MOS) was 
rifleman.  The Veteran was awarded, among other decorations, 
the Central Europe Campaign Medal; the European Campaign 
Medal, the African Campaign Medal, the Middle Eastern 
Campaign Medal; 2 Bronze Star Medals; and the World War II 
Victory Medal.  

Although the Veteran contends that he is entitled to 
additional medals regarding his combat experiences, further 
development is not needed for a resolution of this issue, as 
the Veteran's reported stressors are consistent with the 
circumstances of active service he would have preformed with 
his MOS as a rifleman.  Given the consistency of the 
Veteran's MOS and the time and place of his service with the 
stressors he avers, and the service department's 
acknowledgment of his participation in the battles and 
campaigns identified on his discharge documents, the Board 
accepts the Veteran's participation in a combat theatre and 
exposure to the kinds of stressors claimed.  See 38 U.S.C.A. 
§ 1154(b).

Here, in light of the Veteran's inservice history, the Board 
presumes the Veteran suffered traumatic events, but the 
medical evidence must still indicate the presence of a 
current disability related to these events.  The Board finds 
such competent evidence lacking.  

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of a psychiatric disorder.  

The Veteran was found mentally normal on VA examination in 
May 1947.  

A Social Security Administration (SSA) disability 
determination dated in February 1986 found that the Veteran 
was not disabled through that date.  The primary diagnosis 
was bilateral carpal tunnel syndrome, and there was no 
secondary diagnosis.  On the remarks section of an SSA form 
signed by the Veteran in February 1986, he stated "[m]y 
disability is physical, not mental.  Many of these questions 
seem to imply that I am senile or mentally incompetent, which 
I am not."  The denial of SSA benefits was upheld in an 
August 2006 determination.  

A Vet Center Intake report dated in February 2006, determined 
that the Veteran seemed to meet the criteria for PTSD, and 
that the Veteran's symptoms were severe at the time.  The 
report was signed by 2 social workers.  

The Veteran was referred to a VA psychologist for an 
evaluation for possible PTSD.  In a June 2006 consultation, 
the psychologist stated that, although it appears that 

[Veteran] has clearly been exposed to 
criterion A stressors for PTSD, it is 
somewhat unclear the extent to which his 
prior combat experiences have impacted 
his life (e.g., interpersonally and 
occupationally).  Given potential 
secondary gain issue (e.g., pending 
application for [service connection]), it 
is difficult to objectively assess 
severity of reported [symptoms].  

A fee basis psychiatric examination was conducted in December 
2006.  The psychiatrist reviewed the Veteran's claims file.  
The psychiatrist opined that the Veteran did not appear to 
meet the criteria for PTSD, and stated

[a]lthough the Veteran has some symptoms 
which are found with a PTSD diagnosis, he 
does not meet full criteria for this 
disorder and is diagnosed with anxiety 
disorder, not otherwise specified.  He 
does report being symptomatic up to the 
present time.  Of note is that there are 
some discrepancies, however, between the 
evaluation today and the Veteran's 
records.  Of particular interest is the 
handwritten note in 1983 in which he 
reports that his disability is physical, 
not mental and yet he reports that he has 
been having mental problems since his 
return from World War II.  It does appear 
that he experienced significant stressors 
while deployed during World War II, but 
it does not appear that he has 
significantly functionally impaired due 
to these stressors.  

It is not necessary for a diagnosis of PTSD to come from a 
licensed psychologist or psychiatrist.  Although there 
appears to be a DSM-IV diagnosis of PTSD rendered by social 
workers, this evidence is substantially outweighed by the 
opinion offered by the psychiatrist.  Not only is the 
psychiatrist who conducted the December 2006 fee basis 
examination more qualified than a social worker in this 
regard, but also the opinion of the social worker was based 
on the assumption that the Veteran was a reliable historian 
and was providing an accurate picture as to the current 
nature and severity of his symptoms.  As noted, the 
psychiatrist provided substantial rationale with references 
to the Veteran's documented medical history.  Accordingly, 
the Board finds that the greater weight of probative evidence 
is against finding that the Veteran has PTSD.

Although the Veteran has requested service connection for 
PTSD, a claim for service connection for a mental disorder 
might encompass claims for service connection of any mental 
disability that may recently be encompassed by several 
factors, including the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits and that the Secretary obtains in support of 
the claim.  As the Veteran has been diagnosed with anxiety 
disorder, service connection for this psychiatric disorder 
will be considered.  

There is no evidence of record, other than the Veteran's 
assertions, that provides a nexus between service and the 
Veteran's current anxiety disorder.  There was no inservice 
diagnosis of psychiatric disorder.  

Regarding the Veteran's statements that he has had a 
psychiatric disorder since service, the Veteran's memory may 
have dimmed with time, and self interest may play a role in 
the more recent statements that he has had a psychiatric 
disorder since service.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony).  

The psychiatric portion of a VA examination in May 1947 was 
normal.  He stated he did not have a psychiatric disorder on 
SSA documents in the 1980's.  In addition, a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim.  The Veteran did not mention a 
psychiatric disability when requesting service connection or 
increased ratings for a multitude of disabilities from the 
1940's to 2006, when he initiated this claim.  The earliest 
evidence of a psychiatric disorder is in 2005, almost 60 
years after separation from service, and this time period is 
evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  

There is no competent evidence that the psychiatric 
disability at issue is related to service, or that a 
psychosis became manifest within one year of separation from 
service.  In light of this evidence, the Veteran, as a 
layperson, lacking in medical training and expertise, cannot 
provide a competent opinion on a matter as complex as the 
etiology of his psychiatric disorders and his views are of no 
probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible").

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD, depression, and anxiety, is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


